Citation Nr: 0608147	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  98-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-operative osteochondritis dissecans of the right knee 
prior to April 14, 1998.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

3.  Entitlement to an extension beyond December 31, 2000 of 
an award of a temporary total rating (TTR) based on 
convalescence following surgery for service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1990.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Louisville, Kentucky VA Regional Office (RO).  By a 
decision issued in December 2004, the Board Remanded the 
issues listed on the title page of this decision.  These 
claims return for appellate review following additional 
development.  

By a rating decision issued in March 2004, the RO granted a 
temporary total evaluation based on surgical or other 
treatment necessitating convalescence effective from January 
30, 2004 through February 29, 2004.  The veteran disagreed 
with that determination in March 2004.  In an April 2004 
rating decision, the RO extended the temporary total rating 
(TTR) through March 31, 2004.  The claims files do not 
reflect that the veteran has disagreed with that 
determination or requested a statement of the case (SOC), 
although the period allowed for timely disagreement has not 
yet expired.  No issue regarding this period of temporary 
total disability for convalescence is before the Board for 
appellate review.  

In its December 2004 decision and remand, the Board granted 
the veteran's claim that he had timely appealed the denial of 
a temporary total rating (TTR) beyond November 30, 2000, and 
the Board granted a TTR through December 31, 2000.  The 
claims file before the Board does not reflect that the grant 
of TTR from November 30, 2000 through December 31, 2000 has 
been processed.  This matter is REFERRED to the RO for 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO completed adjudication of the veteran's claims, 
including the claim of entitlement to TDIU, and issued a 
supplemental statement of the case in October 2005.  
Thereafter, in November 2005, VA's General Counsel issued an 
opinion, VAOPGCPREC 5-2005, which is relevant to the 
veteran's claim of entitlement to TDIU.  In particular, that 
opinion establishes that TDIU may be awarded in cases where a 
veteran is temporarily individually unemployable because of 
service-connected disability, even though the veteran later 
returns to gainful employment.  The veteran in this case 
should be afforded the opportunity to provide evidence that 
he meets the criteria for temporary individual 
unemployability, including for the period prior to April 14, 
1998, even though he has now returned to employment following 
vocational rehabilitation.

In its December 2004 decision and remand, the Board granted 
the veteran's claim that he had timely appealed the denial of 
a temporary total rating (TTR) beyond November 30, 2000, and 
the Board granted a TTR through December 31, 2000.  However, 
the claims file before the Board does not reflect that the 
grant of TTR from November 30, 2000 through December 31, 2000 
has been processed.  The veteran was notified, including in 
the October 2005 supplemental statement of the case, that the 
issue remained entitlement to an award of TTR beyond November 
30, 2000.  This issue statement is incorrect.  The Board 
cannot determine that the veteran was not prejudiced by the 
RO's failure to process the grant of the additional month of 
TTR benefits and of the incorrect notice to the veteran as to 
the issue remaining on appeal.  The veteran should be 
afforded an opportunity to provide evidence following notice 
of the claim as actually on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Process the TTR award as specified in 
the Board's December 2004 decision and 
remand.

2.  Advise the veteran of the issues on 
appeal, as modified by the Board's 
December 2004 decision and remand.  

3.  Advise the veteran of VAOPGCPREC 5-
2005.  Afford the veteran an opportunity 
to provide income and earnings records 
during the year prior to April 14, 1998, 
and for any period for which he wishes to 
claim TDIU.  The veteran should be 
advised that he should submit tax 
returns, earnings and leave statements, 
Social Security Administration earning 
records, employer records, or any other 
employment and earning records which 
establish his actual income, and the 
sources of that income, or any other 
medical or non-medical evidence that his 
service-connected disabilities prevented 
him from sustaining gainful employment 
during the period for which he seeks TDIU 
or TTR benefits.  

In particular, the veteran should be 
advised to obtain a statement from the 
employer that the veteran reported in 
March 1998 had terminated him because of 
his service-connected right knee 
disability.  The veteran should also be 
advised to submit or identify any 
evidence which might be relevant to 
establish his level of functioning prior 
to April 14, 1998, including photographs, 
statements from fellow employees or other 
individuals who had an opportunity to 
observe the effects of the service-
connected right knee disability in the 
year prior to April 14, 1998.  

4.  The veteran should also be advised to 
provide evidence specific to his earnings 
and activities in the period immediately 
following December 31, 2000, to include 
the date on which he returned to school 
for the Spring 2001 semester.  

5.  The AMC/RO should review the claims 
files to ensure that all of the above 
requested development has been completed.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claims.  This should 
include further review of the claim for 
TDIU under the November 2005 VA General 
Counsel opinion.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

7.  Thereafter, the case should be 
returned to the Board for the purpose of 
appellate disposition, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

